If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


WEST MICHIGAN ANNUAL CONFERENCE OF                                    FOR PUBLICATION
THE UNITED METHODIST CHURCH,                                          February 25, 2021

               Petitioner-Appellee,

v                                                                     No. 352703
                                                                      Tax Tribunal
CITY OF GRAND RAPIDS,                                                 LC No. 19-001186-TT

               Respondent-Appellant.


Before: SWARTZLE, P.J., and MARKEY and TUKEL, JJ.


SWARTZLE, P.J. (concurring).

        I fully concur in the majority’s well-reasoned opinion. I write separately to address an
issue that is cited by the majority, though not outcome-determinative in this case—the oft-stated
directive that courts must give “respectful consideration” to an agency’s statutory interpretation,
and the related directive that we should not deviate from that interpretation without “cogent
reasons” for doing so. In re Complaint of Rovas Against SBC Mich, 482 Mich 90, 103; 754 NW2d
259 (2008).

        I will admit to a certain confusion regarding the “respectful consideration” directive aimed
specifically at agency interpretations. As our Supreme Court explained in In re Complaint of
Rovas, this directive is not one of deference to the agency’s interpretation of statute. Id. at 107-
108. For sound reasons, our Supreme Court has expressly rejected anything approaching Chevron
deference in Michigan courts. Id. at 111 (discussing Chevron USA Inc v Natural Resources
Defense Council, Inc, 467 US 837; 104 S Ct 2778; 81 L Ed 2d 694 (1984)).

        Rather, our courts review questions of statutory construction under a de novo standard,
whether the particular case before us originated in a circuit court or an agency. Under this standard,
courts apply the plain meaning of the statute, or, if there is an actual ambiguity in the statute, we
use various semantic, syntactic, and contextual canons of construction to try to resolve the
ambiguity. Only when, “after applying all the normal tools of interpretation, an ambiguity cannot
be resolved (which is never” . . . or, at least, hardly ever), Scalia & Garner, Reading Law: The
Interpretation of Legal Texts (Thomson/West, 2012), p 233, should we resort to judicially created


                                                 -1-
canons of last resort, see, e.g., TOMRA of North America, Inc v Dep’t of Treasury, 505 Mich 333,
340-344; 952 NW2d 384 (2020).

        In this process of interpretation, we do not defer to a circuit court’s or agency’s
interpretation of a statute, though we certainly give that interpretation “respectful consideration,”
as we should. But crucially, this is no different, in my opinion, than what we are required to do
with respect to the interpretation offered by the criminal defendant, the prosecutor, the individual
plaintiff, the corporate defendant, the taxpayer, or any other party before the court. What is the
alternative—disrespectful consideration? No consideration? Something close-to-but-not-quite-
respectful consideration? The alternatives are absurdities.

        To be clear, my confusion is not with being required to give “respectful consideration” to
an agency’s interpretation, but rather it is with the fact that our case law has singled out the
agency’s interpretation for such consideration. I believe that our courts are required to give—and,
in fact, do give—“respectful consideration” to the interpretation of a statute made by a circuit
court, an agency, a party, an amicus curiae, or any other interested party, and there is no good
jurisprudential reason for singling out the agency’s interpretation in this regard. Similarly, there
seems no good jurisprudential reason for singling out an agency’s interpretation for approval
absent “cogent reasons” favoring an alternative interpretation. In re Complaint of Rovas, 482 Mich
at 103. Again, what is the alternative, that courts would have non-cogent reasons for disagreeing
with an agency’s interpretation, or that a more persuasive argument offered by a taxpayer must be
rejected because the agency’s interpretation has satisfied some vague, undefinable quantum of
cogency?

        As I read our case law, the directives to give “respectful consideration” to an agency’s
interpretation and not depart from it unless there are “cogent reasons” for doing so are little more
than judicial dross. The directives add nothing in substance to what we should do in every case
involving statutory interpretation—give “respectful consideration” to the interpretations offered
and select an interpretation supported by the most “cogent reasons.” If, instead, these directives
require courts to do something different when considering an agency interpretation than we do
when considering a circuit court’s or party’s interpretation, then this is just a legalistic way of
loading the dice in favor of the agency.

        A court should adopt the best interpretation of a statute, based on a fair reading of the text,
using clear, even-handed criteria objectively applied—full stop. If an agency’s subject-matter
expertise gives that agency some insight into what the Legislature meant when it enacted a
particular statute, then that agency should rely on the persuasive force of its arguments, not loaded
dice. See Marbury v Madison, 5 US (1 Cranch) 137; 2 L Ed 60 (1803).

       Because the majority opinion does precisely what a court should do, I concur in full.



                                                               /s/ Brock A. Swartzle




                                                 -2-